Citation Nr: 1602765	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-48 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent prior to March 25, 2010 for lumbar spine disability, to include entitlement to a separate rating for radiculopathy of the right lower extremity, and in excess of 40 percent from that date.  

4.  Entitlement to an initial rating in excess of 10 percent prior to March 25, 2010 for left shoulder disability and in excess of 30 percent thereafter.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for tension headaches.

7.  Entitlement to an initial compensable rating for rhinitis.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard February 11, 2003 to May 21, 2003, and from July 2006 to November 2007.  He served on active duty for training (ADT) from November 1988 to March 1989.  He served in Iraq in support of Operation Iraqi Freedom from September 2006 to October 2007.  He was awarded the Combat Action Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008, November 2008 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the April 2008 rating decision the RO, in pertinent part, granted service connection for lumbar myositis (claimed as mid-back pain) and assigned a 10 percent rating, left shoulder subacromial bursitis (claimed as left shoulder) and assigned a 10 percent rating, circadian rhythm sleep disorder (claimed as sleep problems) and assigned a 10 percent rating, tensional headaches and assigned a 0 percent rating, and rhinitis (claimed as runny nose) and assigned a 0 percent rating; the effective date assigned for each disability is November 13, 2007 (the day following separation from active military service).  In the November 2008 rating decision, in pertinent part, the RO denied service connection for skin rash.  In the January 2010 rating decision the RO denied service connection for obstructive sleep apnea.  In an interim (January 2011) rating decision the RO increased the rating for PTSD (previously diagnosed as circadian rhythm sleep disorder) (claimed as sleep problems) to 30 percent from the same effective date (November 13, 2007).  In an interim (July 2012) rating decision the RO increased the ratings for lumbar strain and left shoulder subacromial bursitis to 40 percent each effective from March 25, 2010.  

On his December 2009 and February 2011 Substantive Appeals (VA Form 9), the Veteran requested a Travel Board hearing.  A May 17, 2011 personal hearing was scheduled at the Veteran's request; on May 16, 2011 he called the RO and cancelled the hearing.  In October 2014 and January 2015, he withdrew his requests for a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence relevant to the Veteran's claims on appeal was added to the record since the last supplemental statement of the case (SSOC) in July 2013 that has not been initially considered by the AOJ.  That evidence consists of March 2014 VA Posttraumatic Stress Disorder (PTSD), Back Disorder, and General Medical-Separation Health Assessment Disability Benefits Questionnaires and medical treatment records furnished by the Social Security Administration (associated with the record October 21, 2014). 

A VA regulation, 38 C.F.R. § 19.37, requires the issuance of an SSOC unless the evidence is either (1) duplicative; (2) discussed in an earlier SSOC or statement of the case; or (3) irrelevant to the issues on appeal.  Here, the aforementioned evidence is new and not duplicative of previously received evidence.  It has not been discussed in any SOC or SSOC.  It is relevant to the issues on appeal.  As none of the three exceptions to the issuance of an SSOC under 38 C.F.R. § 19.37 have been met, an SSOC must be issued.

In December 2015 the Board notified the Veteran that such additional evidence had not been previously considered in a decision by the AOJ and that he had the right to have the AOJ review the evidence prior to the Board's review.  He was informed that he may submit a waiver of the right to have his case remanded to the AOJ for review of the additional evidence.  In December 2015 the Veteran responded that he wanted his case sent back to the AOJ for review of the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the evidence added to the record since the last SSOC in July 2013 to specifically include review of the evidence cited above (the SSA records and the March 2014 VA DBQs) and arrange for any further development suggested by the information therein.

2.  Then re-adjudicate the Veteran's claims on appeal and issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




